
	
		III
		109th CONGRESS
		2d Session
		S. RES. 524
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Cornyn (for himself
			 and Mr. Roberts) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning the unauthorized disclosure and
		  publication of classified information about the Terrorist Finance Tracking
		  Program, the National Security Agency's Terrorist Surveillance Program, and
		  other vital counter-terrorism programs.
	
	
		Whereas on June 22, 2006, news organizations publicly
			 disclosed the existence of an ongoing, highly classified national security
			 program to track terrorists’ financial transactions, known formally as the
			 Terrorist Finance Tracking Program;
		Whereas the President condemned the unauthorized leak and
			 subsequent publication in the strongest possible terms, calling those acts
			 disgraceful and explaining that public disclosure of the
			 Terrorist Finance Tracking Program does great harm to the United States
			 of America;
		Whereas the Secretary of the Treasury noted that this
			 unauthorized leak of classified information and subsequent publication
			 undermined a highly successful counter-terrorism program and alerted
			 terrorists to the methods and sources used to track their money
			 trails;
		Whereas similar to the leaks and public disclosure of the
			 National Security Agency's Terrorist Surveillance Program, the disclosure of
			 the Terrorist Finance Tracking Program puts America’s terrorist enemies on
			 notice of tactics used to hunt them down and makes defending against further
			 terrorist attacks more difficult;
		Whereas Administration officials and the co-chairmen of
			 the 9/11 Commission (a Democrat and a Republican) urged news organizations to
			 refrain from publicly disclosing the existence of the Terrorist Finance
			 Tracking Program because of the probable harm to America’s national
			 security;
		Whereas there have been no credible allegations of abuse
			 or infringements on civil liberties in the execution of the Terrorist Finance
			 Tracking Program;
		Whereas the 9/11 Commission in its Final Report concluded
			 that information about terrorist money helps us to understand their
			 networks, search them, and disrupt their operations;
		Whereas the 9/11 Commission had given the Administration
			 high marks in its pursuit of terrorist-finance networks, and recommended that
			 vigorous efforts to track terrorist financing must remain front and
			 center in U.S. counter-terrorism efforts; and
		Whereas the United States must remain vigilant in its War
			 on Terror: Now, therefore, be it
		
	
		That—
			(1)the Senate joins
			 the President in condemning the damaging leaks and subsequent publication of
			 vital national security information about the Terrorist Finance Tracking
			 Program and the National Security Agency's Terrorist Surveillance Program;
			 and
			(2)it is the sense
			 of the Senate that the Department of Justice should vigorously and tirelessly
			 investigate and prosecute any and all persons responsible for the unauthorized
			 disclosure to news organizations of the Terrorist Finance Tracking Program, the
			 National Security Agency's Terrorist Surveillance Program, and other vital
			 counter-terrorism programs.
			
